  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )
     Plaintiff,                    )
                                   )       MISC. ACTION NO.
     v.                            )        2:17mc3791-MHT
                                   )             (WO)
THE ANDERSONS PLANT                )
NUTRIENT OPERATIONS, LLC,          )
Maumee, OH,                        )
                                   )
     Garnishee,                    )
                                   )
JESSE JOHNSON,                     )
                                   )
     Defendant.                    )

                                ORDER

    It    is   ORDERED   that    the    government’s   motion   to

dismiss garnishment (doc. no. 15) is granted, and the

writ of garnishment previously issued to garnishee The

Andersons Plant Nutrient Operations, LLC (doc. no. 2)

is dismissed.

    This case is closed.

    DONE, this the 30th day of April, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
